Citation Nr: 0017003	
Decision Date: 06/27/00    Archive Date: 07/05/00

DOCKET NO.  00-11 191	)	DATE
	)
	)


THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits.


ATTORNEY FOR THE BOARD

Jon B. Love


INTRODUCTION

In a decision dated May 28, 1998, the Board of Veterans' 
Appeals (the Board) denied the veteran's claim for 
entitlement to service connection for asthma.

The veteran and his attorney entered into a contingent fee 
agreement dated December 28, 1998, which provides that the 
latter would represent the former in connection with an 
appeal to the then-named United States Court of Veterans 
Appeals (the Court) and also before the Department of 
Veterans Affairs (VA), should the Court remand the case to 
the Board.  The fee agreement also provides that the attorney 
is entitled to a fee equal to 20 percent of the total amount 
of any past due benefits awarded to his client, and that said 
fee is to be paid to the attorney directly by VA.  This fee 
agreement supersedes an August 24, 1998, fee agreement 
between the parties.

Following the filing of a joint motion by the veteran and the 
Secretary, the Court, in an Order dated January 26, 1999, 
vacated the Board's May 28, 1998, decision and remanded the 
case to the Board for additional development.

In a decision dated November 19, 1999, the Board remanded the 
case to the VA Regional Office (RO) in Milwaukee, Wisconsin, 
for additional development.

In a rating decision dated April 4, 2000, the RO granted the 
veteran's claim for service connection for asthma, assigning 
an evaluation of 30 percent effective April 5, 1996.

According to the RO's May 2, 2000, letter to the veteran and 
his attorney, this action resulted in the veteran's 
entitlement to past-due benefits (PDBs) in the amount of 
$13,322.00.

The RO's May 2 letter also advised the parties to the fee 
agreement that 20 percent of the PDBs awarded to the veteran 
had been withheld, pending a decision by the Board concerning 
the attorney's entitlement to a fee from those PDBs, and that 
each had 30 days in which to submit to the Board any evidence 
or argument they wanted the Board to consider concerning this 
issue.

The Board has not received a response from either the veteran 
or his attorney. 



FINDINGS OF FACT

1.  The Board issued a final decision on May 28, 1998, that 
denied the veteran's claim for entitlement to service 
connection for asthma. 

2. The notice of disagreement (NOD) that preceded the Board's 
May 1998 decision was received by the RO in July 1996.

3. The attorney was retained by the veteran on August 27, 
1998, concerning the aforementioned issue, well within one 
year of the Board's May 1998 final decision.

4.  The veteran's claims file contains a copy of an December 
28, 1998, fee agreement that provides for direct payment by 
VA of a fee equal to 20 percent of any past-due benefits 
awarded to the veteran, and is contingent in nature.

5.  Past-due benefits are payable to the veteran based on the 
RO's April 4, 2000, rating decision, which granted the 
veteran's claim for service connection for asthma.

6.  The fee agreement provides that any award of Equal Access 
to Justice Act (EAJA) fees for representation at the Court 
shall not be used to offset any fees earned by the attorney 
for representation before VA following a remand, except for 
fees relating to the same work performed at the Court and at 
VA.  It further provides that an offset will be made if the 
Court directs VA to award benefits to the veteran.

7.  An (EAJA) fee in the amount of $3,046.90 was paid to the 
attorney for services rendered by the attorney on the 
veteran's behalf before the Court.


CONCLUSIONS OF LAW

1.  The criteria under which a valid fee agreement between 
the veteran and his attorney as to representation before VA 
may be executed have been met. 38 U.S.C.A. § 5904(c) (West 
1991 & Supp. 2000); 38 C.F.R. § 20.609(c) (1999).

2.  The criteria for eligibility for direct payment of 
attorney fees by VA from past-due benefits, arising from the 
grant of the veteran's claim for entitlement to service 
connection for asthma have not been met. 38 U.S.C.A. 
§ 5904(c) (West 1991 & Supp. 2000); 38 C.F.R. § 20.609(h) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before an attorney-at-law or agent may charge and be paid a 
fee for representing claimants or appellants for their 
services before VA, the following criteria must be met: (1) a 
final decision must have been promulgated by the Board with 
respect to the issue, or issues, involved; (2) the NOD that 
preceded the Board decision with respect to the issue or 
issues involved must have been received by the RO on or after 
November 18, 1988; and (3) the attorney must have been 
retained not later than one year following the date that the 
decision by the Board with respect to the issue, or issues, 
involved was promulgated.  38 U.S.C.A. § 5904(c) (West 1991 & 
Supp. 2000); 38 C.F.R. § 20.609(c) (1999).

In this case the Board issued a final decision on May 28, 
1998, denying the veteran's claim for entitlement to service 
connection for asthma.

The NOD that preceded the May 28, 1998, decision was received 
by the RO in July 1996.

As evidenced by an August 27, 1998, fee agreement, the 
veteran retained his attorney to represent him before the 
Court and VA concerning his claim for service connection for 
asthma.  The attorney represented the veteran before the 
Court and VA.

As it is obvious from the foregoing that the criteria for 
charging the veteran a fee in this case have been met, the 
attorney is entitled to charge and be paid a fee for 
representing the veteran before VA.

Next, we must determine whether the attorney's fee may be 
paid from the past-due benefits awarded to the veteran.  
Under 38 U.S.C.A. § 5904(d) and 38 C.F.R. § 20.609(h) (1999), 
an appellant and an attorney may enter into a fee agreement 
providing that payment for the services of the attorney will 
be made directly to the attorney by VA out of any past-due 
benefits awarded on the basis of the claim.  VA will honor 
such an agreement if the following conditions are met: (1) 
the total fee payable does not exceed 20 percent of the total 
amount of the past-due benefits awarded; (2) the amount of 
the fee is contingent on whether or not the claim is resolved 
in a manner favorable to the appellant; and (3) the award of 
past-due benefits results in an a cash payment to the 
appellant from which the fee may be deducted.

As noted above, the parties' December 28, 1998, fee agreement 
provides for a fee equal to 20 percent of the total amount of 
any past-due benefits awarded on the basis of the veteran's 
claim with VA, and is contingent in nature.  In addition, the 
award of PDBs resulted in a cash payment to the veteran from 
which an attorney's fee can be deducted.  The fee agreement 
also contains the following provisions, however:

Client further agrees that any such award of [EAJA] fees 
for represen-
tation at the Court shall not be used to offset any fees 
earned by the
Attorney for representation before the VA at the 
Regional or Board
level following a remand, except for fees relating to 
the same work performed at the Court and at the VA.  See 
Shaw v. Gober, supra, 10 Vet.App at 504-05.

Attorney agrees that in the event the Court directs the 
VA to award
benefits to the Client, an offset will be made against 
the entitlement
paid under the Attorney/Client Fee Contract of 
Attorney's percentage
of [PDBs], in the amount of the sum of attorney fees 
awarded by the
Court under the provisions of EAJA.

The veteran's claims folder contains information that the 
attorney has been paid an EAJA fee in the amount of $3,046.90 
for representing the veteran before the Court.

Under the EAJA, certain prevailing parties in litigation 
against the United States government may recover attorney 
fees unless the government's position in the litigation was 
substantially justified.  See 28 U.S.C.A. § 2412(d)(1)(A).  
Congress has made EAJA applicable to VA adjudicative actions 
by including the Court of Appeals for Veterans Claims within 
the definition of "court" in 28 U.S.C.A. § 2412(d)(2)(f); 
Pub. L. No. 102-572, § 506(a) (Oct. 29, 1992).

At the Board's request, VA's General Counsel (GC) addressed 
the question concerning whether an attorney representing a 
successful claimant before VA could collect attorney fees 
under EAJA and from past-due benefits under 38 U.S.C.A. 
§ 5904(d), without refunding the amount of the smaller fee.  
See VAOPGCPREC 12-97, 62 Fed.Reg. 37952, 37953 (Jul. 15, 
1997).  The GC's opinion held that:

The claimant's attorney is permitted to seek 
recovery
of attorney fees under both 38 U.S.C. § 5904 and 28
U.S.C. § 2412.  Section 506(c) of the Federal 
Courts
Administration Act of 1992 expressly provides that,
where the claimant's attorney receives fees for the 
same
work under both 38 U.S.C. § 5904(d) and 28 U.S.C.A.
§  2412, the claimant's attorney must refund to the
claimant the amount of the smaller fee.  The 
attorney
may keep the larger of the fees recovered, but must 
re-
turn the amount of the smaller fee to the claimant.

The opinion also held that the Board has no authority to take 
any action, such as offset the amount of EAJA fees, to ensure 
that in the event the attorney is awarded EAJA fees and fees 
from PDBs he refunds to the claimant the amount of the 
smaller fee.

The December 28, 1998, fee agreement allows for a fee equal 
to 20 percent of any PDBs awarded to the veteran.  According 
to the RO's May 2, 2000, letter to the veteran and his 
attorney, the maximum amount of PDBs resulting from the award 
was computed as $13,322.00.  The attorney has been paid an 
EAJA fee totaling $3,046.90.  Because the Court did not order 
VA to award benefits to the veteran, the attorney will keep 
both fees, pursuant to his fee agreement with the veteran.  
Twenty percent of $13,322.00 equals $2,664.40.  The attorney 
seeks a total fee of $5,711.30, an amount far in excess of 20 
percent of the PDBs awarded to the veteran.  Because the 
total fee payable to the attorney would exceed 20 percent of 
the total amount of the PDBs awarded in this case, the Board 
is precluded under 38 U.S.C.A. § 5904(d)(1) and 38 C.F.R. 
§ 20.609(h) from ordering direct payment of the attorney's 
fee from those PDBs.  Accordingly, the money withheld by the 
RO for the potential payment of a fee to the attorney will be 
paid to the veteran.  


ORDER

Eligibility for payment of attorney fees out of past-due 
benefits is denied.





		
	Steven L. Keller
Member, Board of Veterans' Appeals



 


